Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO FILE D

UNITED STATES DISTRICT COURT
DENVER, COINRAND

Civil Action No.

 

(To be supplied by the court) MAR 2 7 2020
JEFFREY P. COLWELL
CLERK
DAVID ROBERT GRAY II Plaintiff
V. . |
STATE OF COLORADO Governor and Jared S. Polis et al (see attached list),
Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in the
space provided, please write “see attached” in the space above and attach an additional sheet of paper
with the full list of names. The names listed in the above caption must be identical to those contained
in Section B. Do not include addresses here.)

 

PRISONER COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public
access to electronic court files. Under this tule, papers filed with the court should not contain: an
individual’s full social security number or full birth date: the full name of a person known to be a minor;
or a complete financial account number. A filing may include only: the last four digits of a social security
number; the year of an individual’s birth; a minor’s initials; and the last four digits of a financial account
number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other materials
to the Clerk’s Office with this complaint.

 

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be served by
filing a notice of change of address. Failure to keep a current address on file with the court may result
in dismissal of your case.

David Robert Gray II

CDOC No. 171740

Sterling Correctional Facility
PO Box 6000

Sterling, CO 80751

 

(Name, prisoner identification number, and complete mailing address)

 

 
Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 2 of 24

Indicate whether you are a prisoner or other confined person as follows: (check one)

Pretrial detainee
Civilly committed detainee

Immigration detainee

X_ Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner
Other: (Please explain)

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant'listed in the caption of the complaint. If more
space is needed, use extra paper to provide the information requested. The additional pages regarding
defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: STATE OF COLORADO GOVERNOR and
Jared S. Polis
200 E. Colfax-Room 136
Denver, CO 80203
(303) 866-2471

At the time the claim(s) in this complaint arose, was this defendant acting under color
of state or federal law? _X Yes__ No (check one). See enclosed.

Defendant 1 is being sued in his _X- individual and/or _X_ official capacity.

Defendant 2: STATE OF COLORADO ATTORNEY GENERAL and _ ,
Philip J. Weiser
1300 Broadway-Tenth Floor
Denver, CO 80203
(720) 508-6001

At the time the claim(s) in this complaint arose, was this defendant acting under color
of state or federal law? _X Yes No (check one). See enclosed.

Defendant 2 is being sued in his __X_ individual and/or _X_ official capacity.

Defendant 3: STATE OF COLORADO PAROLE BOARD and
Chairperson Kristen Hilkey
1600 W. 24" Street-Bldg 54
Pueblo, CO 81003 '
(719) 583-5800

At the time the claim(s) in this complaint arose, was this defendant acting under color
of state or federal law? _X Yes___ No (check one). See enclosed.

Defendant 3 is being sued in her _X_ individual and/or _X_ official capacity.

Page 2 of 22

 
Case 1:20-cv-00857-GPG Document 1 Filed 03/27/20 USDC Colorado Page 3 of 24

Defendant 4:

Defendant 5:

Defendant 6:

Defendant 7:

STATE OF COLORADO PAROLE BOARD and
Board Member Denise Balazic

1600 W. 24" Street-Bldg 54

Pueblo, CO 81003

(719) 583-5800

At the time the claim(s) in this complaint arose, was this defendant acting under color
of state or federal law? _X Yes No (check one). See enclosed.

Defendant 4 is being sued in her _X_ individual and/or _X_ official capacity.

STATE OF COLORADO PAROLE BOARD and
Board Member Brandon Mathews

1600 W. 24" Street-Bldg 54

Pueblo, CO 81003

(719) 583-5800

At the time the claim(s) in this complaint arose, was this defendant acting under color
of state or'federal law? _X Yes No (check one). See enclosed.

Defendant 5 is being sued in his X_ individual and/or _X_ official capacity.

STATE OF COLORADO and
Jefferson County DA Peter Weir
500 Jefferson County Parkway
Golden, CO 80401

(303) 271-6800

At the time the claim(s) in this complaint arose, was this defendant acting under color
of state or federal law? _X Yes___ No (check one). See enclosed.

Defendant 6 is being sued in her _X_ individual and/or _X_ official capacity.

CANDACE WERTH

Former Jefferson County DA
500 Jefferson County Parkway
Golden, CO 80401

(303) 271-6800

At the time the claim(s) in this complaint arose, was this defendant acting under color
of state or federal law? _X Yes___ No (check one). See enclosed.

Defendant 7 is being sued in her _X_ individual and/or _X_ official capacity

Page 3 of 22

 
Case 1:20-cv-00857-GPG Document 1 Filed 03/27/20 USDC Colorado Page 4 of 24

Defendant 8:

Defendant 9:

Defendant 10:

Defendant 11:

DANIEL W. CARR

Criminal Defense Attorney
455 Sherman Street-Suite 300
Denver, CO 80203

(303) 777-3737

At the time the claim(s) in this complaint arose, was this defendant acting under color
of state or federal law? X Yes No (check one). See enclosed.

Defendant 8 is being sued in his _X_ individual and/or _X_ official capacity.

SARAH GRAY MERVAK
6448 South Hudson Street
Centennial, CO 80121
(303) 888-1868

At the time the claim(s) in this complaint arose, was this defendant acting under color
of state or federal law? _X Yes No (check one). See enclosed.

Defendant 9 is being sued in her _X_ individual and/or _X_ official capacity.

SIDNEY GRAY KURTZ
2357 Columbine Lane #50
Evergreen, CO 80439
(303) 695-3800

At the time the claim(s) in this complaint arose, was this defendant acting under color
of state or federal law? _X Yes__ No (check one). See enclosed.

Defendant 10 is being sued in her_X_ individual and/or _X_ official capacity.

TIMONTHY KURTZ
2357 Columbine Lane #50
Evergreen, CO 80439
(303) 695-3800

At the time the claim(s) in this complaint arose, was this defendant acting under color
of state or federal law? _X Yes_ No (check one). See enclosed.

Defendant 11 is being sued in his _X_ individual and/or _X_ official capacity.

Page 4 of 22

 
Case 1:20-cv-00857-GPG Document 1 Filed 03/27/20 USDC Colorado Page 5 of 24

C. JURISDICTION
Indicate the federal legal basis for your claim(s): (check all that apply)

X 4US.C. § 1983 Civil Rights

X 42US.C. § 1985 Civil Rights Conspiracy

XX 42US.C. § 1986 Failure to Act or Intervene

_X 42 U.S.C. § 1988 Attorney Fees ~

X 42US.C. § 12101 et seq American with Disabilities Act

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim, specify the
right that allegedly has been violated and state all facts that support.your claim, including the date(s)
on which the incident(s) occurred, the name(s) of the specific person(s) involved in each claim, and the
specific facts that show how each person was involved in each claim. You do not need to cite specific
legal cases to support your claim(s). If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s). Please
indicate that additional paper is attached and label the additional pages regarding the statement of
claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: FRAUD
Supporting Facts: Swedish Hospital records for David Robert Gray II
Vayann D. Gray will, power of attorney and broker agreement
Discovery in Jefferson County District Court Case No. 2015CR978°
CLAIM TWO: LEGAL MALPRACTICE
Supporting Facts: Swedish Hospital records for David Robert Gray II
Vayann D. Gray will, power of attorney and broker agreement
Discovery in Jefferson County District Court Case No. 2015CR978
CLAIM THREE: MALICIOUS PROSECUTION
Supporting Facts: Swedish Hospital records for David Robert Gray II
Vayann D. Gray will, power of attorney and broker agreement

Discovery in Jefferson County District Court Case No. 2015CR978

Page 5 of 22

 
Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 6 of 24

CLAIM FOUR:

Supporting Facts:

CLAIM FIVE:

Supporting Facts:

CLAIM FIVE:

Supporting Facts:

CLAIM SIX:

Supporting Facts:

INEFFECTIVE ASSISTANCE OF COUNSEL

Swedish Hospital records for David Robert Gray II

Vayann D. Gray will, power of attorney and broker agreement
Discovery in Jefferson County District Court Case No. 2015CR978
FAILURE TO ACT OR INTERVENE

Swedish Hospital records for David Robert Gray II

Vayann D. Gray will, power of attorney and broker agreement
Discovery in Jefferson County District Court Case No. 2015CR978
DISCRIMINATION OF AN INDIVIDUAL WITH A DISABILITY
Swedish Hospital records for David Robert Gray II

Vayann D. Gray will, power of attorney and broker agreement
Discovery in Jefferson County District Court Case No. 2015CR978
CONSPIRACY TO HARM PLAINTIFF

Swedish Hospital records for David Robert Gray II

Vayann D. Gray will, power of attorney and broker agreement
Discovery in Jefferson County District Court Case No. 2015CR978

Page 6 of 22

 
Case 1:20-cv-00857-GPG Document 1 Filed 03/27/20 USDC Colorado Page 7 of 24

STATEMENT OF THE CASE
This is an American with Disabilities Act (ADA) discrimination, legal malpractice, fraud, abuse of
power, ineffective assistance of counsel, obstruction of justice and civil rights conspiracy complaint filed '
by David Robert Gray II. The Plaintiff is a pro se, indigent and qualified individual with a disability that
is incarcerated at the Sterling Correctional Facility. This civil action is pursuant to 42 U.S.C § 1983, 42

U.S.C § 1985, 42 U.S.C § 1986, 42 U.S.C § 1988 and 42 U.S.C § 12101 et seq.

Plaintiff is a 66 year old professional financial advisor who was first diagnosed with Parkinson’s Disease
in 2011. Plaintiff had been his mother’s power of attorney since 1996 and, as the “primogeniture son”,
was also the primary beneficiary in his mother’s will. Plaintiff managed all of his mother’s financial
affairs and was her registered “financial advisor”. This close relationship was a major source of family
friction and sibling jealousy for years. The Plaintiff had no prior criminal history at the time of the

fraudulent allegations that led to his incarceration in 2016.

The Jefferson County DA and Plaintiff's own attorney entered into a course of mutually agreed upon
conduct during which they actively conspired to take full advantage of the Plaintiff's diminished medical,
physical and mental health. They concealed their personal relationship from the Plaintiff and failed to
report this extreme “conflict of interest” to the court depriving Plaintiff of his right to effective and conflict
free defense counsel. In furtherance of their conspiracy, they also concealed the Plaintiff's undisputable
fiduciary authority for his mother’s assets as well as Plaintiff's medical records from Swedish Hospital
and Plaintiff's diagnosis for Parkinson’s Disease from the court thus depriving Plaintiff of his rights to
due process. Plaintiff was subsequently “coerced” into changing his original plea of “not guilty” to
“guilty” based on a promise of probation. This fraudulent promise resulted in an 8 year sentence at the

Colorado Department of Corrections.
Page 7 of 22

 
Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 8 of 24

Plaintiff's personal, business and financial records clearly show that Plaintiff had an undisputable legal
and financial authority to manage his mother’s assets. However, Defendant’s Mervak and Kurtz entered
into a course of mutually agreed upon course of conduct to perpetrate a fraud on the Plaintiff for personal
gain. Defendants Werth and Carr also entered into a mutually agreed upon course of conduct to perpetrate

a fraud on the court for their own person and professional. gain in this matter.

The Defendants in this action have continued a course of mutually agreed upon course of conduct in
furtherance of the conspiracy to harm Plaintiff during two Parole Board Hearings. Although Plaintiff
meets or exceeds the Parole Board Guidelines in C.R.S: 17-22.5-401/403/404, Plaintiff has now been
denied parole twice by Defendants Hilkey, Balazic and Mathews. Defendants have completely ignored
the statutory guidelines and Plaintiff’s low risk assessment scores from the Department of Corrections in
an active and ongoing mutually agreed upon course of conduct with Defendant’s Kurtz and Mervak to

deny and/or defer Plaintiff's parole year after year after year.

Plaintiff therefore seeks declaratory and injunctive relief from the court to prevent this type of perverse
justice from happening to others who are similarly situated with severe medical, physical and mental
health disabilities. Plaintiff seeks the return of all his personal and business assets sold, lost or illegally
transferred to Defendant’s Kurtz and/or Mervak. Plaintiff also seeks compensatory damages and other
relief that the court finds appropriate for the legal malpractice and professional misconduct by the
Jefferson County DA and Plaintiffs own attorney in this matter. This egregious travesty of justice cannot

be ignored ay longer as the deprivation of Plaintiff's rights accrue daily.

Page 8 of 22

 
Case 1:20-cv-00857-GPG Document 1 Filed 03/27/20 USDC Colorado Page 9 of 24

STATEMENT OF DEFENDANT’S PERSONAL INVOLVEMENT

Defendant No. 1 (State of Colorado Governor and Jared S. Polis)

1.

Plaintiff alleges Defendant Polis failed to provide supervisory oversight for the Parole Board to
prevent discrimination of a qualified individual with a disability. Plaintiff alleges Defendant failed to
provide supervisory oversight of the Jefferson County District Attorney’s Office to prevent
discrimination of a qualified individual with a disability. Plaintiff alleges Defendant knew, or should
have known about Plaintiff's discrimination by the State of Colorado Parole Board. Plaintiff alleges
Defendant knew, or should have known about Plaintiff's discrimination by the Jefferson County
District Attorney’s Office. Plaintiff alleges Defendant knew, or should have known about the fraud
perpetrated on the Jefferson County District Court, Plaintiff and People of Colorado by former
Jefferson County DA Candace Werth and criminal defense attorney Daniel Carr. Plaintiff alleges that
Defendant failed to act or intervene in furtherance of a mutually agreed upon course of conduct to
harm a qualified individual with a disability.

Defendant knew or should have known about Plaintiffs discrimination immediately after Plaintiffs
Parole Board hearing in December 2019.

Defendant’s actions have caused Plaintiff illegal incarceration, loss of property, lack of medical
treatment and substantial emotional harm.

Defendant’s actions in this matter violated 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986
and 42 U.S.C. § 12101 et seq.

The supporting facts include Swedish Hospital Records, Power of Attorney, Broker Agreement and
Discovery in Jefferson County District Court Case No. 2015CR978.

Plaintiff requests immediate release from CDOC, return of personal, real and business property,

declaratory relief, injunctive relief, attorney fees, compensatory and punitive damages.

Page 9 of 22

 
Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 10 of 24

Defendant No. 2 (State of Colorado “Attorney General and Philip J. Weiser)

1.

Plaintiff alleges Defendant Weiser failed to provide supervisory oversight for the Parole Board to
prevent discrimination of a qualified individual with a disability. Plaintiff alleges Defendant failed to
provide supervisory oversight of the Jefferson County District Attorney’s Office to prevent
discrimination of a qualified individual with a disability. Plaintiff alleges Defendant knew, or should
have known about Plaintiffs discrimination by the State of Colorado Parole Board. Plaintiff alleges
Defendant knew, or should have known about Plaintiff's discrimination by the Jefferson County
District Attorney’s Office. Plaintiff alleges Defendant knew, or should have known about the fraud
perpetrated on the Jefferson County District Court, Plaintiff and People of Colorado by former
Jefferson County DA Candace Werth and criminal defense attorney Daniel Carr. Plaintiff alleges that
Defendant failed to act or intervene in furtherance of a mutually agreed upon course of conduct to
harm a qualified individual with a disability.

Defendant knew or should have known about Plaintiff's discrimination immediately after Plaintiff's
Parole Board hearing in December 2019.

Defendant’s actions have caused Plaintiff illegal incarceration, loss of property, lack of medical
treatment and substantial emotional harm.

Defendant’s actions in this matter violated 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986
and 42 U.S.C. § 12101 et seq.

The supporting facts include Swedish Hospital Records, Power of Attorney, Broker Agreement and
Discovery in Jefferson County District Court Case No. 2015CR978.

Plaintiff requests immediate release from CDOC, return of personal, real and business property,

declaratory relief, injunctive relief, attorney fees, compensatory and punitive damages.

Page 10 of 22

 
Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 11 of 24

Defendant No. 3 (State of Colorado Parole Board and Chairperson Kristen Hilkey)

1.

Plaintiff alleges Defendant Hilkey failed to provide ‘supervisory oversight for the Parole Board to
prevent discrimination of a qualified individual with a disability. Plaintiff alleges Defendant failed to
provide supervisory oversight of the Jefferson County District Attorney’s Office to prevent
discrimination of a qualified individual with a disability. Plaintiff alleges Defendant knew, or should
have known about Plaintiff's discrimination by the State of Colorado Parole Board. Plaintiff alleges
Defendant knew, or should have known about Plaintiff's discrimination by the Jefferson County
District Attorney’s Office. Plaintiff alleges Defendant knew, or should have known about the fraud
perpetrated on the Jefferson County District Court, Plaintiff and People of Colorado by former
Jefferson County DA Candace Werth and criminal defense attorney Daniel Carr. Plaintiff alleges that -
Defendant failed to act or intervene in furtherance of a mutually agreed upon course of conduct to
harm a qualified individual with a disability.

Defendant knew or should have known about Plaintiff's discrimination immediately after Plaintiff's
Parole Board hearing in December 2019.

Defendant’s actions have caused Plaintiff illegal incarceration, loss of property, lack of medical
treatment and substantial emotional harm.

Defendant’s actions in this matter violated 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986
and 42 U.S.C. § 12101 et seq.

The supporting facts include Swedish Hospital Records, Power of Attorney, Broker Agreement and
Discovery in Jefferson County District Court Case No. 2015CR978.

Plaintiff requests immediate release from CDOC, return of personal, real and business property,

declaratory relief, injunctive relief, attorney fees, compensatory and punitive damages.

Page 11 of 22

 
Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 12 of 24

Defendant No. 4 (State of Colorado Parole Board and Board Member Denise Balazic)

1.

Plaintiff alleges Defendant Balazic failed to follow the statutory guidelines for the Plaintiff's Parole
Board Hearing to prevent discrimination of a qualified individual with a disability. Plaintiff alleges
Defendant failed to provide supervisory oversight of the Jefferson County District Attorney’s Office
to prevent discrimination of a qualified individual with a disability. Plaintiff alleges Defendant knew,
or should have known about Plaintiff's discrimination by the State of Colorado Parole Board. Plaintiff
alleges Defendant knew, or should have known about Plaintiff's discrimination by the Jefferson
County District Attorney’s Office. Plaintiff alleges Defendant knew, or should have known about the
fraud perpetrated on the Jefferson County District Court, Plaintiff and People of Colorado by former
Jefferson County DA Candace Werth and criminal defense attorney Daniel Carr. Plaintiff alleges that
Defendant failed to act or intervene in furtherance of a mutually agreed upon course of conduct to
harm a qualified individual with a disability.
Defendant knew or should have known about Plaintiff’s discrimination immediately after Plaintiff's
Parole Board hearing in December 2019.
Defendant’s actions have caused Plaintiff illegal incarceration, loss of property, lack of medical
treatment and substantial emotional harm.
Defendant’s actions in this matter violated 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986
and 42 U.S.C. § 12101 et seq.
The supporting facts include Swedish Hospital Records, Power of Attorney, Broker Agreement and
Discovery in Jefferson County District Court Case No. 2015CR978.

Plaintiff requests immediate release from CDOC, return of personal, real and business property,

declaratory relief, injunctive relief, attorney fees, compensatory and punitive damages.

Page 12 of 22

 
Case 1:20-cv-00857-GPG Document 1 Filed 03/27/20 USDC Colorado Page 13 of 24

Defendant No. 5 (State of Colorado Parole Board and Board Member Brandon Matthews)

1.

Plaintiff alleges Defendant Matthews failed to follow the statutory guidelines for the Plaintiff's
Parole Board to prevent discrimination of a qualified individual with a disability. Plaintiff alleges
Defendant failed to provide supervisory oversight of the Jefferson County District Attorney’s Office
to prevent discrimination of a qualified individual with a disability. Plaintiff alleges Defendant knew,
or should have known about Plaintiff's discrimination by the State of Colorado Parole Board.
Plaintiff alleges Defendant knew, or should have known about Plaintiff’s discrimination by the
Jefferson County District Attorney’s Office. Plaintiff alleges Defendant knew, or should have known
about the fraud perpetrated on the Jefferson County District Court, Plaintiff and People of Colorado
by former Jefferson County DA Candace Werth and criminal defense attorney Daniel Carr. Plaintiff
alleges that Defendant failed to act or intervene in furtherance of a mutually agreed upon course of
conduct to harm a qualified individual with a disability.
Defendant knew or should have known about Plaintiff’s discrimination immediately after Plaintiff's
Parole Board hearing in December 2019.
Defendant’s actions have caused Plaintiff illegal incarceration, loss of property, lack of medical
treatment and substantial emotional harm.
Defendant’s actions in this matter violated 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986
and 42 U.S.C. § 12101 et seq.
The supporting facts include Swedish Hospital Records, Power of Attorney, Broker Agreement and
Discovery in Jefferson County District Court Case No. 2015CR978. |
Plaintiff requests immediate release from CDOC, return of personal, real and business property,

declaratory relief, injunctive relief, attorney fees, compensatory and punitive damages.

Page 13 of 22

 
Case 1:20-cv-00857-GPG Document 1 Filed 03/27/20 USDC Colorado Page 14 of 24

)

Defendant No. 6 (State of Colorado and Jefferson County DA Peter Weir)

1. Plaintiff alleges Defendant Weir failed to provide supervisory oversight for the Plaintiff's criminal
case to prevent discrimination of a qualified individual with a disability. Plaintiff alleges Defendant
failed to provide supervisory oversight of the Jefferson County District Attorney’s Office to prevent
discrimination of a qualified individual with a disability. Plaintiff alleges Defendant knew, or should
have known about Plaintiffs discrimination by the State of Colorado Parole Board. Plaintiff alleges
Defendant knew, or should have known about Plaintiff's discrimination by the Jefferson County
District Attorney’s Office. Plaintiff alleges Defendant knew, or should have known about the fraud
perpetrated on the Jefferson County District Court, Plaintiff and People of Colorado by former
Jefferson County DA Candace Werth and criminal defense attorney Daniel Carr. Plaintiff alleges that
Defendant failed to act or intervene in furtherance of a mutually agreed upon course of conduct to
harm a qualified individual with a disability.

2. Defendant knew or should have known about Plaintiff's discrimination immediately after Plaintiff's
Parole Board hearing in December 2019.

3. Defendant’s actions have caused Plaintiff illegal incarceration, loss of property, lack of medical
treatment and substantial emotional harm.

4. Defendant’s actions in this matter violated 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986
and 42 U.S.C. § 12101 et seq.

5. The supporting facts include Swedish Hospital Records, Power of Attorney, Broker Agreement and
Discovery in Jefferson County District Court Case No. 2015CR978.

6. Plaintiff requests immediate release from CDOC, return of personal, real and business property,

declaratory relief, injunctive relief, attorney fees, compensatory and punitive damages.

Page 14 of 22

 
Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 15 of 24

Defendant No. 7 (Former Jefferson County District Attorney Candace Werth)

1.

Plaintiff alleges Defendant Werth failed to provide supervisory oversight for the Plaintiff's criminal
case to prevent discrimination of a qualified individual with a disability. Plaintiff alleges Defendant
failed to provide supervisory oversight of the Jefferson County District Attorney’s Office to prevent
discrimination of a qualified individual with a disability. Plaintiff alleges Defendant knew, or should
have known about Plaintiffs discrimination by the State of Colorado Parole Board. Plaintiff alleges
Defendant knew, or should have known about Plaintiff's discrimination by the Jefferson County
District Attorney’s Office. Plaintiff alleges Defendant knew, or should have known about the fraud
perpetrated on the Jefferson County District Court, Plaintiff and People of Colorado by former
Jefferson County DA Candace Werth and criminal defense attorney Daniel Carr. Plaintiff alleges that
Defendant failed to act or intervene in furtherance of a mutually agreed upon course of conduct to
harm a qualified individual with a disability.

Defendant knew or should have known about Plaintiff's discrimination immediately after Plaintiff's
Parole Board hearing in December 2019.

Defendant’s actions have caused Plaintiff illegal incarceration, loss of property, lack of medical
treatment and substantial emotional harm.

Defendant’s actions in this matter violated 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986
and 42 U.S.C. § 12101 et seq.

The supporting facts include Swedish Hospital Records, Power of Attorney, Broker Agreement and
Discovery in Jefferson County District Court Case No. 2015CR978.

Plaintiff requests immediate release from CDOC, return of personal, real and business property,

declaratory relief, injunctive relief, attorney fees, compensatory and punitive damages.

Page 15 of 22

 
Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 16 of 24

Defendant No. 8 (Criminal Defense Attorney Daniel Carr)

 

1. Plaintiff alleges Defendant Carr failed to provide a criminal defense for the Plaintiff to prevent
discrimination of a qualified individual with a disability. Plaintiff alleges Defendant failed to provide
supervisory oversight of the Jefferson County District Attorney’s Office to prevent discrimination of
a qualified individual with a disability. Plaintiff alleges Defendant knew, or should have known about
Plaintiff’s financial authority of Plaintiff's mothers assets to prevent discrimination by the State of
Colorado Parole Board. Plaintiff alleges Defendant knew, or should have known about Plaintiff's
discrimination by the Jefferson County District Attorney’s Office. Plaintiff alleges Defendant knew,
or should have known about the fraud perpetrated on the Jefferson County District Court, Plaintiff
and People of Colorado by former Jefferson County DA Candace Werth and criminal defense attorney
Daniel Carr. Plaintiff alleges that Defendant failed to act or intervene in furtherance of a mutually
agreed upon course of conduct to harm a qualified individual with a disability.

2. Defendant knew or should have known about Plaintiff's discrimination immediately after Plaintiff's
Parole Board hearing in December 2019.

3. Defendant’s actions have caused Plaintiff illegal incarceration, loss of property, lack of medical
treatment and substantial emotional harm.

4. Defendant’s actions in this matter violated 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986
and 42 U.S.C. § 12101 et seq.

5. The supporting facts include Swedish Hospital Records, Power of Attorney, Broker Agreement and
Discovery in Jefferson County District Court Case No. 2015CR978.

6. Plaintiff requests immediate release from CDOC, return of personal, real and business property,

declaratory relief, injunctive relief, attorney fees, compensatory and punitive damages.

Page 16 of 22

 
Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 17 of 24

Defendant No. 9 ( Co-conspirator Sarah Gray Mervak)

1. Plaintiff alleges Defendant Sarah Gray Mervak failed to provide supervisory oversight for the Parole
Board to prevent discrimination of a qualified individual with a disability. Plaintiff alleges Defendant
failed to provide supervisory oversight of the Jefferson County District Attorney’s Office to prevent
discrimination of a qualified individual with a disability. Plaintiff alleges Defendant knew, or should
have known about Plaintiff's discrimination by the State of Colorado Parole Board. Plaintiff alleges
Defendant knew, or should have known about Plaintiffs discrimination by the Jefferson County
District Attorney’s Office. Plaintiff alleges Defendant knew, or should have known about the fraud
perpetrated on the Jefferson County District Court, Plaintiff and People of Colorado by former
Jefferson County DA Candace Werth and criminal defense attorney Daniel Carr. Plaintiff alleges that
Defendant failed to act or intervene in furtherance of a mutually agreed upon course of conduct to
harm a qualified individual with a disability.

2. Defendant knew or should have known about Plaintiffs discrimination immediately after Plaintiff? S
Parole Board hearing in December 2019.

3. Defendant’s actions have caused Plaintiff illegal incarceration, loss of property, lack of medical
treatment and substantial emotional harm.

4. Defendant’s actions in this matter violated 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986
and 42 U.S.C. § 12101 et seq.

5. The supporting facts include Swedish Hospital Records, Power of Attorney, Broker Agreement and
Discovery in Jefferson County District Court Case No. 2015CR978.

6. Plaintiff requests immediate release from CDOC, return of personal, real and business property,

declaratory relief, injunctive relief, attorney fees, compensatory and punitive damages.

Page 17 of 22
Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 18 of 24 _

Defendant No. 10 (Co-conspirator Sidney Gray Kurtz)

1.

Plaintiff alleges Defendant Sidney Gray Kurtz failed to provide supervisory oversight for the Parole
Board to prevent discrimination of a qualified individual with a disability. Plaintiff alleges Defendant °
failed to provide supervisory oversight of the Jefferson County District Attorney’s Office to prevent
discrimination of a qualified individual with a disability. Plaintiff alleges Defendant knew, or should
have known about Plaintiff's discrimination by the State of Colorado Parole Board. Plaintiff alleges
Defendant knew, or should have known about Plaintiff's discrimination by the Jefferson County
District Attorney’s Office. Plaintiff alleges Defendant knew, or should have known about the fraud
perpetrated on the Jefferson County District Court, Plaintiff and People of Colorado by former
Jefferson County DA Candace Werth and criminal defense attorney Daniel Carr. Plaintiff alleges that
Defendant failed to act or intervene in furtherance of a mutually agreed upon course of conduct to,
harm a qualified individual with a disability.

Defendant knew or should have known about Plaintiff's discrimination immediately after Plaintiff's
Parole Board hearing in December 2019.

Defendant’s actions have caused Plaintiff illegal incarceration, loss of property, lack of medical
treatment and substantial emotional harm.

Defendant’s actions in this matter violated 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986
and 42 U.S.C. § 12101 et seq.

The supporting facts include Swedish Hospital Records, Power of Attorney, Broker Agreement and
Discovery in Jefferson County District Court Case No. 2015CR978.

Plaintiff requests immediate release from CDOC, réturn of personal, real and business property,

declaratory relief, injunctive relief, attorney fees, compensatory and punitive damages.

Page 18 of 22

 
~ Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 19 of 24

Defendant No. 9 (Co-conspirator Timothy Kurtz)

1.

Plaintiff alleges Defendant Timothy Kurtz failed to provide supervisory oversight for the Parole Board
to prevent discrimination of a qualified individual with a disability. Plaintiff alleges Defendant failed
to provide supervisory oversight of the Jefferson County District Attorney’s Office to prevent
discrimination of a qualified individual with a disability. Plaintiff alleges Defendant knew, or should
have known about Plaintiffs discrimination by the State of Colorado Parole Board. Plaintiff alleges
Defendant knew, or should have known about Plaintiff's discrimination by the Jefferson County
District Attorney’s Office. Plaintiff alleges Defendant knew, or should have known about the fraud
perpetrated on the Jefferson County District Court, Plaintiff and People of Colorado by former
Jefferson County DA Candace Werth and criminal defense attorney Daniel Carr. Plaintiff alleges that
Defendant failed to act or intervene in furtherance of a mutually agreed upon course of conduct to
harm a qualified individual with a disability.

Defendant knew or should have known about Plaintiff's discrimination immediately after Plaintiff’ s
Parole Board hearing in December 2019.

Defendant’s actions have caused Plaintiff illegal incarceration, loss of property, lack of medical
treatment and substantial emotional harm.

Defendant’s actions in this matter violated 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986
and 42 U.S.C. § 12101 et seq.

The supporting facts include Swedish Hospital Records, Power of Attorney, Broker Agreement and
Discovery in Jefferson County District Court Case No. 2015CR978.

Plaintiff requests immediate release from CDOC, return of personal, real and business property,

declaratory relief, injunctive relief, attorney fees, compensatory and punitive damages.

PREVIOUS LAWSUITS
Page 19 of 22
‘Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 20 of 24 |

Have you ever filed a lawsuit, other than this lawsuit, in any federal or state court while you were
incarcerated? __ Yes X_ No (check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one previous
lawsuit, use additional paper to provide the requested information for each previous lawsuit. Please
indicate that additional paper is attached and label the additional pages regarding previous
lawsuits as “E. PREVIOUS LAWSUITS. ”

Name(s) of defendant(s):

 

 

Docket number and court:

Claims raised:

 

Disposition: (is the case still pending?
has it been dismissed?; was relief granted?)

 

Reasons for dismissal, if dismissed:

 

Result on appeal, if appealed:

 

F. ADMINISTRATIVE REMEDIES
WARNING: Prisoners must exhaust administrative remedies before filing an action in federal court
regarding prison conditions. See 42 U.S.C. § 1997e(a). Your case may be dismissed or judgment
entered against you if you have not exhausted administrative remedies.
Is there a formal grievance procedure at the institution in which you are confined?

X_Yes____No (check one)

Did you exhaust administrative remedies?

_X Yes___ No (check one)

G. REQUEST FOR RELIEF
Page 20 of 22

 
Case 1:20-cv-00857-GPG Document1 Filed 03/27/20 USDC Colorado Page 21 of 24

State the relief you are requesting or what you want the court to do. If additional space is needed to
identify the relief you are requesting, use extra paper to request relief. Please indicate that additional
paper is attached and label the additional pages regarding relief as “G. REQUEST FOR RELIEF.”

1. Immediate release from CDOC.
2. Return of all personal property.
3. Return of all business property.
4. Declaratory relief.

5. Injunctive relief.

6. Compensatory relief.

7. Punitive relief.

8. Attorney fees.

H. PLAINTIFF’S SIGNATURE

I, David Robert Gray II, declare under penalty of perjury that I am the plaintiff in this action, that I have
read this complaint, and that the information in this complaint is true and correct to the best of my
knowledge. See 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose, such as
to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by
existing law or by a non-frivolous argument for extending or modifying existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Rule 11.

MRrowa ? Alor Nh

(Plaintiffs Signature)

3-24 - 2020
(Date)

 

(Form Revised December 2017)
LIST OF DEFENDANTS

Page 21 of 22

 
Case 1:20-cv-00857-GPG Document 1 Filed 03/27/20 USDC Colorado Page 22 of 24

(List each named defendant on a separate line. If you cannot fit the names of all defendants in the space
provided, please write “see attached” in the space above and attach an additional sheet of paper with
the full list of names. The names listed in the above caption must be identical to those contained in
Section B. Do not include addresses here.)

DAVID ROBERT GRAY II,

V.
STATE OF COLORADO
STATE OF COLORADO
STATE OF COLORADO
STATE OF COLORADO
STATE OF COLORADO
STATE OF COLORADO
CANDACE WERTH
DANIEL CARR

SARAH GRAY MERVAK
SIDNEY-GRAY KURTZ
TIMONTHY KURTZ

Defendant(s).

Plaintiff,

Governor and Jared S. Polis,

Attorney General and Philip J. Weiser,

Parole Board and Chairperson Kristen Hilkey,

Parole Board and Member Denise Balazic,

Parole Board and Member Brandon Mathews,

Jefferson County District Attorney and Peter Weir

Former Jefferson County District Attorney and Co-conspirator,
Criminal Defense Attorney and Co-Conspirator,
Co-conspirator,

Co-conspirator,

Co-conspirator,

Page 22 of 22
 

Ve MM WN )\ i

b8S&3-hb208
QD “WInANsag
SO\Y WY -LBBAS | vol 1Ob
ESMVWARNOD (wasy “VW Veet
JanoDd AWWSIQ SALLE da
aoe) Soa. Se Ae)

Case 1:20-cv-00857-GPG Docunféfit 1 Filed 03/27/20 USDC Colorado Page 23 of 24

AWWA W987 |

WLW
ALI'Svs WNOLLOTYMOO ONITEELS
SNOILSTHHOD JO INSWLWd30 OAVHOTOS

IS LOS

OD ‘9mrvsS1E
Q0029 +94 Od
“oo Mtn kos.
@hLiL) “AN DODO
ma aoa © hywad

Ee re ee ear re”

fe ak eed a Tc a a a aaa ee | a celmee o i ee

Te a ae ee ee ec a ee ia
 

— z

Case-—t:

 

i~

LECAL MAIL

Restricted

ae

 

Inspection Mail Stamp

FACILITY DATE REC’D
aan ZB) Ve

DOC EMPLOYEE LAST NAME ID#

cu TAs taf PD

DOG#

OFFENDER LASTNAME INT
